United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3931
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Dwight Rhodes,                          *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 28, 2005
                                Filed: November 3, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Dwight Rhodes challenges the district court's1 judgment and sentence, entered
after a jury found him guilty of being a felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1). For reversal, Mr. Rhodes argues (1) the district court erred
in admitting his prior convictions into evidence under Federal Rule of Evidence
404(b); and (2) his sentence – imposed under a mandatory Guidelines system –
violates the Sixth Amendment. We affirm.


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Any error in the admission of Mr. Rhodes's past convictions was rendered
harmless by the district court's limiting instruction. See Francis v. Franklin, 471 U.S.
307, 324 n.9 (1985) (except in extraordinary circumstances, court assumes jurors
follow instructions); United States v. Lothridge, 332 F.3d 502, 504 (8th Cir. 2003)
(limiting instruction cured any unfair prejudice caused by introduction of prior
convictions under Rule 404(b)). Similarly, any error in treating the Guidelines as
mandatory was also harmless, because the district court indicated that it would have
imposed the same sentence even if the Guidelines were not mandatory, see United
States v. Thompson, 403 F.3d 533, 536 (8th Cir. 2005), and it sentenced Mr. Rhodes
near the top of the applicable Guidelines range, see United States v. Perez-Ramirez,
415 F.3d 876, 878 (8th Cir. 2005) (finding error harmless where district court "left
unused some of its discretion to sentence [defendant] to a more favorable sentence
under the mandatory, pre-Booker guidelines").

      Accordingly, we affirm.
                     ______________________________




                                          -2-